Citation Nr: 0416016	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for congenital leukoma, 
right spondylolisthesis, L-5 (claimed as a back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.   Review of the 
claims folder reveals notice from the RO to the veteran that 
complies with VCAA requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

However, the Board notes that the veteran's representative 
has raised two issues in his May 2004 Appellant's Brief.  The 
first being that the issue on appeal as to new and material 
evidence regarding service connection for spondylolisthesis 
is moot.  The Board notes that the veteran was denied service 
connection for spondylolisthesis, L-5, by means of an August 
1953 rating decision.  However, the August 11, 1953 
notification letter failed to list the spondylolisthesis, 
back condition, as one of the conditions that were denied 
service connection.  Moreover, the Board notes that the 
veteran made an April 1979 inquiry as to the claims that he 
had filed in the past.  The April 5, 1979 RO response also 
failed to mention that the veteran had been denied service 
connection for spondylolisthesis or a back condition.  The 
veteran subsequently presented a January 2000 claim for a 
back condition, two ruptured discs.  A May 2000 rating 
decision held that new and material evidence had not 
presented in order to reopen a claim for service connection 
for spondylolisthesis, L-5.  

The Board notes that, "[t]here is a presumption of 
regularity that attaches to actions of public officials."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The Board presumes the 
regular performance of VA's official, administrative duties.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The principles 
of administrative regularity dictate a presumption that 
government officials have properly discharged their official 
duties.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  
However, the presumption of regularity is not absolute and 
may be rebutted by the submission of clear evidence to the 
contrary.  Id.  When the appellant submits clear evidence to 
the contrary, VA is no longer entitled to the benefit of the 
presumption and the burden then shifts to VA to show that a 
VA employee has properly discharged his or her official 
duties.  Id.

In light of the aforementioned, the Board finds that the 
August 1953 decision is not final.  Even though the rating 
decision does list the denial of service connection for 
spondylolisthesis, L-5, the notification does not.  Moreover, 
the veteran made a specific inquiry as to his prior claims 
and was not notified of the denial of his claim for service 
connection for spondylolisthesis.  Accordingly, the Board 
finds that the veteran was not given notice of the denial and 
that a remand is necessary in order to ensure that the 
veteran's procedural rights are complied with.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

Second, the veteran's representative has raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection of a right eye 
disorder.  The veteran attempted to reopen his claim for 
service connect for his back condition in January 2002.  May 
2002 and September 2002 rating decisions held that new and 
material evidence adequate to reopen the claim for service 
connection for congenital leukoma, right with 
spondylolisthesis (now claimed as a back condition) had not 
been submitted.  The Board notes that congenital leukoma and 
spondylolisthesis are two different conditions.  The veteran 
presented an October 2002 notice of disagreement with regards 
to issue #4 in the September 2002 rating decision, listed as 
service connection for congenital leukoma, right with 
spondylolisthesis (now claimed as a back condition).  
However, the veteran asserts in his notice of disagreement 
that "I hurt my back while in bootcamp and was issued a back 
brace when I was discharged from the Navy."  The veteran 
does not address the issue of service connection for 
congenital leukoma, right.  The Board finds that it is 
unclear from the record whether the veteran wishes to pursue 
a claim to reopen service connection for congenital leukoma, 
right, on appeal.   Accordingly, a remand is necessary in 
order to clarify this issue

Accordingly, the case is REMANDED for the following action:

1. The RO should review the folder to 
ensure that VCAA notice to the veteran 
complies with 38 U.S.C.A. § 5103, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.      

2. The RO should readjudicate the issue 
of entitlement to service connection for 
spondylolisthesis as a direct claim not 
as a claim to reopen.

3.  The RO should clarify whether the 
veteran wishes to pursue with reopening 
his claim for service connection for 
congenital leukoma, right (right eye 
condition).

4.  Thereafter, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



